NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   QUINEL JAMES McGHEE, Appellant.

                             No. 1 CA-CR 16-0385
                               FILED 5-2-2017


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-125690-001
                The Honorable Michael W. Kemp, Judge

                        AFFIRMED AS MODIFIED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Office of the Legal Advocate, Phoenix
By Andrew C. Marcy
Counsel for Appellant
                             STATE v. McGHEE
                            Decision of the Court


                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Margaret H. Downie and Judge James P. Beene joined.


J O H N S E N, Judge:

¶1           Quinel James McGhee timely filed this appeal in accordance
with Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969), from his conviction of burglary in the second degree, a Class 3
felony. McGhee's counsel has searched the record on appeal and found no
arguable question of law that is not frivolous. See Smith v. Robbins, 528 U.S.
259 (2000); Anders, 386 U.S. 738; State v. Clark, 196 Ariz. 530 (App. 1999).
McGhee was given the opportunity to file a supplemental brief, but did not
do so. Counsel now asks this court to search the record for fundamental
error. After reviewing the entire record, we affirm McGhee's conviction
and sentence, but modify the judgment to correct an error.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Officers responded to a neighbor's report of a possible home
burglary in progress.1 They apprehended McGhee several minutes later on
a nearby street. At the home in question, officers found an open second-
story window—accessible through the backyard—and a black suitcase in
the backyard. The suitcase contained a desktop computer, an iPad, an iPod
touch, several digital cameras, miscellaneous jewelry and watches. The
victim identified the property, including the suitcase, as belonging to him
and explained that the items had been inside the house when he left for
work that morning. McGhee's mobile phone also was found in the suitcase,
and McGhee's fingerprints were on the monitor of the desktop computer.

¶3           McGhee was charged with one count of burglary in the
second degree, in violation of Arizona Revised Statutes ("A.R.S.") section
13-1507 (2017).2 After a jury found him guilty, McGhee stipulated he was


1       Upon review, we view the facts in the light most favorable to
sustaining the jury's verdict and resolve all inferences against McGhee. See
State v. Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).

2      Absent material revision after the date of the alleged offense, we cite
a statute's current version.


                                       2
                             STATE v. McGHEE
                            Decision of the Court

on probation at the time of the offense. The court imposed a presumptive
sentence of 6.5 years and credited McGhee with 356 days of presentence
incarceration credit.

¶4            McGhee timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution and A.R.S. §§ 12-
120.21(A)(1) (2017), 13-4031 (2017) and -4033 (2017).

                               DISCUSSION

¶5             The record reflects McGhee received a fair trial. He was
present at all critical stages of trial, and was represented by counsel at all
stages of the proceedings against him. The court held appropriate pretrial
hearings. It did not conduct a voluntariness hearing, but the record does
not suggest a question about the voluntariness of McGhee's statements to
police. See State v. Smith, 114 Ariz. 415, 419 (1977); State v. Finn, 111 Ariz.
271, 275 (1974).

¶6             The State presented both direct and circumstantial evidence
sufficient to allow the jury to convict. The jury was properly comprised of
eight members. The court properly instructed the jury on the elements of
the charge and properly instructed it concerning the burden of proof, the
presumption of innocence, reasonable doubt and the necessity of a
unanimous verdict. The jury returned a unanimous verdict. The court
received and considered a presentence report, addressed its contents
during the sentencing hearing and imposed a legal sentence on the crime of
which McGhee was convicted.

                              CONCLUSION

¶7            We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300. We affirm the conviction and the
resulting sentence, but modify the judgment of conviction dated May 25,
2016, to state not that McGee entered a plea of guilty but that he was
convicted by a jury.

¶8            Defense counsel's obligations pertaining to McGhee's
representation in this appeal have ended. Defense counsel need do no more
than inform McGhee of the outcome of this appeal and his future options,
unless, upon review, counsel finds "an issue appropriate for submission" to
the Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584-85 (1984). On the court's own motion, McGhee has 30 days
from the date of this decision to proceed, if he wishes, with a pro per motion



                                      3
                           STATE v. McGHEE
                          Decision of the Court

for reconsideration. McGhee has 30 days from the date of this decision to
proceed, if he wishes, with a pro per petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       4